Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 1 of 9 PageID #: 716




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 JACKIE MCCLEARY, ET AL.                         CIVIL ACTION NO. 19-00052

 VERSUS                                          JUDGE S. MAURICE HICKS, JR.

 ELEKTA, INC., ET AL.                            MAGISTRATE JUDGE MCCLUSKY

                                MEMORANDUM RULING

       Before the Court is a Motion to Dismiss Plaintiffs’ First Amended Complaint filed

 by Defendant Elekta, Inc. (“Elekta”). See Record Document 54. Plaintiffs Jackie

 McCleary, Sanford Bellows, Sharron Bellows, Mark Hays, Glenna Hays, Justin Kraker,

 and Christy Kraker (collectively “Plaintiffs”) oppose the Motion. See Record Document

 59. Elekta has filed a reply. See Record Document 64. For the reasons set forth below,

 Elekta’s Motion to Dismiss is hereby DENIED.

                  FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       The instant lawsuit concerns the alleged unsafe removal of a cancer treatment

 LINAC machine from the Overton Brooks VA Medical Center (“Overton Brooks”) in

 Shreveport, Louisiana. See Record Document 49 at ¶1. In 2014, Overton Brooks and the

 Veterans Health Administration entered into a contract with Elekta for the purchase and

 installation of a new LINAC machine, as well as for the removal of its old one. See id. at

 ¶10. Elekta subcontracted the removal process to Advanced Shielding Technologies, Inc.

 (“Advanced Shielding”). See id. at ¶11. The removal was scheduled to take place on the

 same day the machine was used to treat its last cancer patient. See id. at ¶13. Advanced

 Shielding sent only one worker to the site, and due to the lack of manpower, Elekta and

 Advanced Shielding requested Overton Brooks provide its own employees to aid. See id.

                                        Page 1 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 2 of 9 PageID #: 717




 at ¶¶16-17. Overton Brooks obliged, with Sanford Bellows, Mark Hays, Justin Kraker, and

 Steven McCleary assisting over the course of two days. See id. at ¶¶18-19.

        Once the machine was dismantled, Advanced Shielding’s employee and the four

 men attempted to dispose of its parts at a local scrap yard but were turned away after

 setting off radiation sensors. See id. at ¶20. Elekta and Advanced Shielding assuaged

 the newfound fears of the men by equating any exposure they may have received to “the

 same as eating a banana.” Id. at ¶21. In May 2018, Steven McCleary died shortly after

 being diagnosed with acute myeloblastic leukemia. See id. at ¶23. The other three men

 have suffered various bodily injuries and illnesses since this removal event, including a

 2019 cancer diagnosis for Mark Hays. See id. at ¶24. Their spouses and Steven

 McCleary’s widow join them as Plaintiffs in this suit. See id. at ¶¶29-38.

        Plaintiffs’ initial complaint stated causes of action in negligence, negligent

 misrepresentation, and violations of the Louisiana Products Liability Act (“LPLA”). See

 Record Document 1. On October 18, 2019, the Court granted Elekta’s Partial Motion to

 Dismiss, holding Plaintiffs’ LPLA claims could not coexist alongside their negligence

 actions, and thus, only the LPLA arguments could proceed. See Record Document 19.

 Soon thereafter, Plaintiffs moved to amend their complaint to reflect their claims were

 based in negligence and to clarify their LPLA claims were only pleaded alternatively and

 out of an abundance of caution. See Record Document 24. The Court considered

 arguments from Plaintiffs and Elekta as to whether the proper foundation for these claims

 was rooted in negligence or products liability, ultimately finding in favor of the former and

 permitting Plaintiffs’ First Amended Complaint to be filed. See Record Document 47.




                                         Page 2 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 3 of 9 PageID #: 718




                                         LAW AND ANALYSIS

        I.      Rule 12(b)(6) Standard

        In order to survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead “enough

 facts to state a claim [for] relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007). A complaint attacked by Rule 12(b)(6)

 does not need detailed factual allegations but requires more than labels and conclusions.

 See Twombly, 550 U.S. at 555. Importantly, a “formulaic recitation of the elements of a

 cause of action will not do.” Id. When evaluating a pleading, courts must construe the

 complaint liberally and accept all factual allegations as true. See In re Katrina Canal

 Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2009). However, courts need not accept legal

 conclusions as facts. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949

 (2009).

        II.     Analysis

        Elekta seeks to dismiss the entirety of Plaintiffs’ First Amended Complaint. See

 Record Document 54. Elekta’s Motion to Dismiss reargues that the claims made in

 Plaintiffs’ First Amended Complaint are barred by the LPLA because the alleged damages

 result from the properties of the LINAC machine itself. See Record Document 54-1 at 5.

 Alternatively, Elekta argues its contract with Advanced Shielding for removal of the

 machine expressly disclaims any liability, responsibility, or control over the removal, and

 as a result, Elekta owed no duty to Plaintiffs. See id. at 8. Finally, Elekta calls for the

 dismissal of any allegations based on the theories of vicarious liability or respondeat

 superior if the underlying claims in negligence are dismissed. See id. at 9. Plaintiffs


                                            Page 3 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 4 of 9 PageID #: 719




 emphasize the Court’s prior ruling on the issue of LPLA exclusivity with respect to their

 First Amended Complaint and argue they have pled sufficient facts to avoid dismissal

 under Elekta’s contractual agreement with Advanced Shielding. See Record Document

 59.

               A. LPLA Exclusivity

        The LPLA “establishes the exclusive theories of liability for manufacturers for

 damage caused by their products.” La. R.S. 9:2800.52; see also Jefferson v. Lead Indus.

 Ass’n, Inc., 106 F.3d 1245, 1251 (5th Cir. 1997). The LPLA sets forth four exclusive

 theories of recovery against a manufacturer: (1) a defect in construction or composition,

 (2) a defect in design, (3) inadequate warnings, or (4) failure to comply with an express

 warranty. See La. R.S. 9:2800.54(B)(1)-(4). However, where the basis for a claim is

 unrelated to defects of the product itself, but rather stems from the negligent use of the

 product by one of the manufacturer’s employees, general negligence and its related

 principles are the appropriate avenue for relief. See Lavergne v. America’s Pizza Co.,

 2002-889 (La. App. 3 Cir. 2/5/03), 838 So.2d 845, 848.

        As the Court previously held, Plaintiff’s First Amended Complaint makes clear that

 the claims against Elekta and Advanced Shielding are grounded in negligence rather than

 products liability. See Record Document 47 at 8; McCleary v. Elekta, Inc., 2020 WL

 5665075 at *4 (W.D. La. Sept. 22, 2020). The First Amended Complaint states that LINAC

 machines become radioactive through normal use over time and contain toxic

 substances. See Record Document 49 at ¶8. It details the necessary precautions for safe

 retirement, removal, and disposal of a machine—most notably requiring the machine to

 be left dormant to “cool off” for a period of time to allow built-up radiation to dissipate—

                                         Page 4 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 5 of 9 PageID #: 720




 and alleges that Elekta and Advanced Shielding failed to follow this pivotal safety protocol.

 Id. at ¶13-14. The First Amended Complaint also outlines the failure of Elekta and

 Advanced Shielding to adequately staff the project with its own employees and the failure

 to provide workers with personal protective equipment for the job. See id. at ¶16. While,

 as stressed by Defendants in their Motion to Dismiss, Plaintiffs’ do allege that Elekta and

 Advanced Shielding failed to warn of the inherent dangers associated with the machine

 and to meet industry standards for safety, these allegations must be read in conjunction

 with the alleged acts of negligence and go towards the improper preparation and carrying

 out of the removal process. See id. at ¶25; Record Document 54-1 at 6. As succinctly

 stated by Plaintiffs in their opposition memorandum:

        Plaintiffs’ claim is not that the radiation emitted by the old LINAC was a defect in
        the product, but rather that Elekta’s employees misused the product during
        removal by failing to allow the radiation to “cool off” before it was disassembled,
        and by failing to take other necessary precautions during the removal service.


 Record Document 59 at 3. The Court agrees with this summation of Plaintiffs’ claims and

 finds their First Amended Complaint has stated plausible allegations, that if true, would

 entitle them to relief.

        As the Court recognized when granting Plaintiffs leave to amend their initial

 pleading, this case poses particular difficulties for the products liability/negligence

 dichotomy because of the inherent dangers associated with LINAC machines. Without

 the radiation present in the machine through normal use, the Defendants’ alleged

 negligence very well may not have resulted in any harm. However, the presence of

 radiation in the machine is not indicative of a product defect, but rather signifies the

 machine has and is working as designed. Consequently, if Plaintiffs were limited to suing

                                         Page 5 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 6 of 9 PageID #: 721




 exclusively under the provisions of the LPLA, it stands likely that no relief could be

 obtained. Louisiana state and federal courts have concluded that allowing a manufacturer

 to avoid liability in this manner would lead to “absurd consequences.” Crawford v. Dehl,

 2008 WL 4186863 at *3 (W.D. La. July 21, 2008) (Hayes, Mag. J.) (holding a manufacturer

 of hydrochloric acid could not use the LPLA’s exclusivity provision to avoid liability

 resulting from employee negligence); see also Colbert v. Sonic Restaurants, Inc., 741 F.

 Supp.2d 764, 773 (W.D. La. Sept. 21, 2010) (Stagg, J.) (“Colbert contends that a Sonic

 employee negligently overfilled his coffee cup with hot coffee. This is a viable claim

 outside of the LPLA.”); Triche v. McDonald’s Corp., 14-318 (La. App. 5 Cir. 10/29/14),

 164 So.3d 253, 258; Lavergne, 838 So.2d at 847. The LPLA may not be used as a shield

 to immunize manufacturers from all tort liability. See Lavergne, 838 So.2d at 848.

        Plaintiffs’ First Amended Complaint pleads allegations that demonstrate they are

 proceeding against Elekta and Advanced Shielding for negligence in the machine removal

 process rather than for injuries sustained from the characteristics of the machine itself.

 Accordingly, the LPLA’s exclusivity provision does not apply to Plaintiffs’ First Amended

 Complaint and cannot serve as the basis for dismissal.

               B. Elekta and Advanced Shielding Contract

        Generally, a principal is not liable for the activities of an independent contractor

 committed in the course of performing its duties under a contract. See Graham v. Amoco

 Oil Co., 21 F.3d 643, 645 (5th Cir. 1994) (citing Bartholomew v. CNG Producing Co., 832

 F.2d 326, 329 (5th Cir. 1987)). However, two exceptions to this general rule exist. See id.

 A principal may still be liable for the acts of an independent contractor if (1) the contract

 pertains to ultrahazardous activities, or (2) the principal exercises operational control over

                                          Page 6 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 7 of 9 PageID #: 722




 the acts of the independent contractor or expressly or impliedly authorizes an unsafe

 practice. See Bartholomew, 832 F.2d at 329. Beyond these noted exceptions, the

 principal also remains liable for his own acts of negligence. See Voces v. Energy

 Resource Tech., G.O.M., L.L.C., 704 Fed. Appx. 345, 349 (5th Cir. 2017) (citing Graham,

 21 F.3d at 645).

        As an initial matter, the parties disagree as to whether the Court may consider the

 contract between Elekta and Advanced Shielding in deciding this Motion to Dismiss. See

 Record Document 64 at 9. The relevant agreement was attached to Elekta’s Motion to

 Dismiss as Exhibit A. See Record Document 54-2. The Fifth Circuit permits “documents

 that a defendant attaches to a motion to dismiss to be considered part of the pleadings if

 they are referred to in the plaintiff’s complaint and are central to her claim.” Collins v.

 Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000). The contractual

 agreement in dispute meets both these requirements. Plaintiffs’ First Amended Complaint

 explicitly references the contract between Elekta and Advanced Shielding. See Record

 Document 49 at ¶11. This subcontract also serves as the basis for Plaintiffs’ claims of

 negligence and the related theories of vicarious liability and respondeat superior. See id.

 at ¶27. Accordingly, the Court may consider the contract in ruling on the instant Motion.

        Although the contract disclaims any liability, responsibility, or control over the

 project, Plaintiffs have pleaded specific allegations disputing the notion that Elekta played

 no role in the removal process. See Record Document 49 at ¶27. Plaintiffs allege that

 Elekta set the timeline for the project at a “kickoff meeting” and failed to account for a

 cooling off period of dormancy for the machine prior to removal. See id. at ¶¶13-14.

 Plaintiffs also fault both Elekta and Advanced Shielding for understaffing the project,

                                         Page 7 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 8 of 9 PageID #: 723




 failing     to   provide   personal    protective   equipment,     and    making     repeated

 misrepresentations to the four Overton Brooks employees about their lack of exposure to

 radioactivity. See id. at ¶¶17-21.

           Accepting these factual allegations as true, which the Court must do at the 12(b)(6)

 stage of litigation, Plaintiffs have plausibly alleged Elekta retained operational control over

 the removal project. Through this exception, Elekta may be held liable despite the

 language of its contract with Advanced Shielding. The Court recognizes that as more

 evidence becomes available to the parties through discovery, this argument may be the

 subject of additional motion practice; however, at this early stage of the litigation,

 dismissal is inappropriate.

                  C. Vicarious Liability and Respondeat Superior

           “While ‘direct negligence’ is an independent negligence cause of action against the

 employer, ‘vicarious liability’ is not a cause of action, but rather a method of holding one

 party liable for the conduct of another, of which respondeat superior is merely a species.”

 Dennis v. Collins, 2016 WL 6637973 at *5 (W.D. La. Nov. 9, 2016) (emphasis in original).

 Elekta correctly states that vicarious liability and respondeat superior are not stand-alone

 causes of action, but rather theories of negligence. However, having rejected Elekta’s

 LPLA exclusivity and contractual disclaimer arguments for dismissal, these allegations

 must also survive Rule 12(b)(6).

                                             CONCLUSION

           Plaintiffs’ First Amended Complaint contains sufficient allegations to survive

 Elekta’s attempts at dismissal through both the exclusivity provision of the LPLA and the


                                            Page 8 of 9
Case 5:19-cv-00052-SMH-KDM Document 85 Filed 04/28/21 Page 9 of 9 PageID #: 724




 contractual agreement in place with Advanced Shielding. Consequently, Elekta’s Motion

 to Dismiss (Record Document 54) pursuant to Federal Rule of Civil Procedure 12(b)(6)

 must be DENIED. An order detailing the terms of this Memorandum Ruling shall issue

 herewith.

         THUS DONE AND SIGNED in Shreveport, Louisiana on this 28th day of April,

 2021.




                                      Page 9 of 9
